Citation Nr: 1130296	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and J. D., observer




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The May 2008 rating decision denied service connection for hypertension and a skin condition.  

In June 2009, the Veteran testified at a Travel Board hearing in support of his claims before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In August 2009, the Board denied the Veteran's claims.  The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to an April 2010 Joint Motion for Remand, vacated the Board's August 2009 decision and remanded the case for compliance with the Joint Motion.  In response to the Joint Motion, the Board remanded this case to the RO via the Appeals Management Center (AMC) in June 2010 for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has not been shown to have hypertension that manifested in service, or within one year thereafter, or current hypertension that is causally or etiologically related to his military service. 

3.  The Veteran has not been shown to have a skin condition that manifested in service, or a current skin condition that is causally or etiologically related to his military service. 


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  The Veteran's skin condition was not incurred or aggravated in service.   38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for the Veteran's service connection claims in August 2007.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) and service personnel records have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  In its June 2010 remand, the Board asked the RO to provide the Veteran with a release form and solicited information sufficient for private medical records to be obtained.  The Veteran returned the release form, and his private medical records were obtained and associated with his claims file.  

In its June 2010 remand, the Board requested that the RO notify the Veteran that VA treatment records from 1968 were not available.  In a July 2010 letter, the RO notified the Veteran that after a complete search of records, his treatment records from the Brooklyn VA Medical Center were not available.  He was informed he could submit evidence on his own behalf.  

He testified at a Travel Board hearing before the undersigned in June 2009.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  The Board discussed whether the Veteran received treatment from private health care providers.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Although no specific evidence was requested, there is no prejudice to the Veteran because his claims were remanded so that additional private medical evidence could be obtained.  

The RO provided the Veteran a VA hypertension and skin examination in July 2010.  The Board finds that the examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder.  The examiner also provided a rationale the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

This case was remanded in June 2010 so that records could be obtained, the Veteran could receive proper notice, and he could undergo a VA examination.  These actions were completed, as discussed above.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).    

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A.  Hypertension

The Veteran testified at his Travel Board hearing that he had elevated blood pressure in service, in 1966 or 1967, and as a result he was temporarily grounded and could no longer be part of a flight crew.  He stated that after he was treated for elevated blood pressure, he did not seek treatment again because he was deployed to the Republic of Vietnam.  He stated that he was grounded, treated with medication until the condition resoled, and then was placed back on a flight crew.  

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For a Veteran's hypertension to be assigned the lowest compensable rating, a 10 percent evaluation, there must be diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for a person with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  There is no evidence of record to show that these criteria were met within one year of his separation from service in January 1968.  In this case, the presumption does not apply because there is no evidence that the Veteran was diagnosed with hypertension that manifested to a compensable degree within one year of leaving service.  

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  The Board will address the theory of direct service connection for hypertension.  

The Veteran has a current diagnosis of hypertension.  Therefore, the first element of a service connection claim is met.  Hickson, 12 Vet. App. at 253.  

As noted above, the Veteran asserts that he had elevated blood pressure in service.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term "hypertension" means that the "diastolic blood pressure is predominately 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm[.]"  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's STRs are unremarkable for any relevant complaints, diagnosis of, or treatment for elevated blood pressure or hypertension.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

When the Veteran entered service, his January 1964 entrance examination showed a blood pressure of 140/90.  His diastolic blood pressure was 90mm.  However, no abnormality was noted by the examiner.  On his January 1964 report of medical history, the Veteran denied high blood pressure and low blood pressure.  Later in January 1964, his blood pressure was 120/80.  In a September 1964 report of medical history, the Veteran denied high blood pressure and low blood pressure.  Also in September 1964, he was found to be physically qualified and aeronautically adapted for duty involving flying.  In February 1965, he was found to be physically qualified and aeronautically adapted for duty involving flying as an air crewman.  In June 1965, it was noted that he received 15.1 hours of training and/or operational flights for the first two weeks of that month.  In May 1966, his blood pressure was 132/78 and he was found to be he was found to be physically qualified and aeronautically adapted for duty involving flying as a crewmember.  In January 1967, it was noted that he received 848.8 hours of operational and training flights during the period from January 1966 to December 1966.  A March 1967 service personnel record showed that he received a Naval Air Training and Operating Procedures Standardization evaluation in a SP-2H aircraft in January 1967.  In June 1967 he was he was found to be physically qualified and aeronautically adapted for duty involving flying as an air crewman.  In December 1967 his blood pressure was 130/82.  At his January 1968 separation examination, his blood pressure was 130/82.  

The Veteran's STRs do not show that he was removed from flight status.  Rather, they affirm several times that the Veteran was found to be physically qualified for duty involving flying.  The STRs show one incidence of the Veteran's diastolic blood pressure at 90mm., at his entrance physical.  His STRs did not refer to elevated blood pressure, and there is no evidence of treatment for elevated blood pressure.  Affording the Veteran the benefit of the doubt, the Board concludes that the one instance of a diastolic blood pressure at 90mm. is a single incident of elevated blood pressure.  Therefore, the second element of a service connection claim, an in-service incurrence or event, is met.  Hickson, 12 Vet. App. at 253.  

However, the nexus element of a service connection claim has not been satisfied.  There is no evidence that it is linked to his current hypertension.  After his entrance examination, his diastolic blood pressure measurements were below 90mm. and did not reach that level again.  In July 2010, the Veteran underwent a VA hypertension examination.  He reported being told while in service that he had elevated blood pressure.  He denied receiving medication for this condition while in service.  Since leaving the military, he was diagnosed with hypertension and began to take medication.  The examiner diagnosed the Veteran with essential hypertension.  Since he was not treated for hypertension in military service and there was "no repeated measurement of elevated blood pressures" in service, the examiner concluded that the Veteran's current hypertension was not related to nor had its onset in military service.  The examiner further stated that the Veteran was not diagnosed with hypertension in service.  The Board finds that the examiner's opinion and rationale probative and weigh against the Veteran's claim.

Although the Veteran's VA and private treatment records show diagnoses of and treatment for hypertension, they do not state that this condition had its onset in the military, or was caused by his period of military service.  

The Veteran is competent to relate observable symptomatology and his personal history.  Layno, 6 Vet. App. at 469.  He is competent to state what conditions he was treated for in service.  However, the Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  

As discussed above, the Veteran asserts that he had elevated blood pressure in service and received treatment for it in 1966 or 1967, and was temporarily grounded as a result.  His STRs and service personnel records do not confirm his statement, and instead show that he was found to be physically qualified for duty involving flying.  The fact that his STRs provide evidence against his lay assertions damages his credibility.  At his June 2009 Travel Board hearing, the Veteran testified that he was given medication for his elevated blood pressure in service.  At his July 2010 examination, he denied receiving medication.  His inconsistent statements damage his credibility.  As a result, the Board finds that his lay assertions have little probative weight.  

Weighing the evidence, the Board finds that the opinion of the July 2010 examiner is entitled to more probative weight than the Veteran's lay assertion.  As a result, the third element of a service connection claim, a nexus between the claimed condition and the current disability, is not satisfied.  Hickson, 12 Vet. App. at 253.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  In this case, the evidence is not in relative equipoise.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Skin Condition

At his June 2009 Travel Board hearing, the Veteran testified that he had a skin condition on his hands while in the military, that began while he was serving in the Republic of Vietnam.  He stated that he did not receive treatment for it in service.  He testified that he received treatment in 1968 and 1969 at the Brooklyn VAMC.  The Veteran stated that he also was treated by a private dermatologist.  When he tried to get copies of his records, he learned that the dermatologist had passed away.  

The Veteran has been diagnosed with eczema on his hands and dermatophytosis.  Therefore, the first element of a service connection claim has been met.  Hickson, 12 Vet. App. at 253.  

The Veteran's STRs are negative for any diagnosis of or treatment for a skin condition on the hands.  This is probative evidence against this claim.  See Struck, 9 Vet. App. at 145.  His January 1964 entrance examination noted his skin to be normal.  A May 1966 examination also noted normal skin.  In December 1967, he was treated for jock itch for one week.  In December 1967, he had a follow up treatment for a rash.  His January 1968 separation examination noted normal skin.  Although the Veteran asserted that he had a skin condition on his hands that began in service and continued until the present, examinations in service noted normal skin.  He received treatment for a skin condition on his groin instead.  The evidence does not show an in-service incurrence of a skin condition on the hands, and the second element of service connection is not met.  Hickson, 12 Vet. App. at 253.  

Even if the second element of service connection were met, the evidence of record does not establish a nexus between the claimed condition and service.  The Veteran underwent a VA examination in July 2010.  He reported a skin condition that began in 1966, while he was serving in the Republic of Vietnam.  He stated that he was told it was related to jungle rot, but did not receive treatment for this condition.  Since leaving the military, the Veteran told the examiner that it has been a chronic problem that has not resolved.  It varied in terms of severity.  It was noted that he had been seen by a private physician and had injections in his hands with some improvement.  At the time of the examination, he had been using Lortisone cream for the previous 12 months.  The examiner noted that none of the Veteran's STRs show an evaluation for his hands, but did show that he was treated for jock itch.  The examiner diagnosed the Veteran with dermatophytosis with no active skin lesions at the time of the examination.  The examiner concluded that since the Veteran was claiming service connection for a skin condition on his hand, but was not treated for such a condition in service, that his hand condition did not have its onset during service, nor was it related to service.  

The Veteran's private records show that he was treated for eczema on his hands as early as 1987.  However, none of the private or VA treatment records provide a nexus between his eczema and his period of military service.  

The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  The Board has considered the Veteran's lay assertion that he had eczema on his hands in service, and that it has persisted since then.  He is competent to discuss observable symptoms, such as a skin condition.  Layno, 6 Vet. App. at 469.  Although he stated that he did not seek treatment for his skin problem, his STRs show several medical examinations in which his skin was assessed as normal, which weighs against his claim.  The presence of these records thus distinguishes this case from Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), in which the absence of contemporaneous medical evidence was found insufficient in and of itself to render lay testimony incredible. Further, the Veteran has a personal interest in being granted service connection in that he this potentially would entitle him to monetary payment.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest among other things); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a Veteran's personal interest in receiving monetary benefits may be taken into account).  These two factors damage the Veteran's credibility and thus, his lay assertions are entitled to less probative weight than the opinion from the VA examiner.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  In this case, the evidence is not in relative equipoise.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hypertension is denied.  

Service connection for a skin condition is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


